62 So.3d 70 (2011)
Mary DOE on behalf of Noah Patient M. DOE (Individually as a Citizen Residing in the City of New Orleans); John Doe on behalf of Noah Student J. Doe, (Individually as a Citizen Residing in the City of New Orleans); Janice M. Doe as a Noah Employee, & on behalf of Other Noah Employees
v.
Bobby JINDAL, in his Capacity as Governor of the State of Louisiana; Alan Levine, in his Capacity as Secretary of the Lousiana State Department of Health & Hospitals; Jennifer Kopke, in her Capacity as Assistant Secretary of the Office of Mental Health; Richard Kramer, in his Capacity as the Executive Officer of New Orleans Adolescent Hospital (Noah); & The State of Louisiana.
No. 2011-C-0506.
Supreme Court of Louisiana.
April 25, 2011.
Not considered. Not timely filed.